Citation Nr: 0805295	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as a residual of exposure to Agent Orange during 
service.

2.  Entitlement to service connection for hypertension, to 
include as a residual of exposure to Agent Orange during 
service.

3.  Entitlement to service connection for gum disease, to 
include as a residual of exposure to Agent Orange during 
service.

4.  Entitlement to service connection for an eye disorder, 
claimed as blurred vision, to include as a residual of 
exposure to Agent Orange during service.

5.  Entitlement to service connection for headaches, to 
include as a residual of exposure to Agent Orange during 
service.

6.  Entitlement to service connection for a neurologic 
disorder, to include as a residual of exposure to Agent 
Orange during service.

7.  Entitlement to service connection for a muscle disorder, 
to include as a residual of exposure to Agent Orange during 
service.

8.  Entitlement to service connection for a chronic 
disability claimed as bone and body pain, to include as a 
residual of exposure to Agent Orange during service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In December 2007, a hearing was held before the undersigned  
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of agents, attorneys, accredited veterans' service 
organizations and his state's veterans' department should he 
choose to file additional claims for service connection, such 
as for diabetes mellitus.

The issues involving service connection for neurologic 
disorders, muscle disorders and bone pain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT


1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
tinnitus, hypertension gum disease, an eye disorder, or 
headaches, during service nor does the other evidence of 
record show a diagnosis of hypertension within the first year 
after the veteran separated from service.  

3.  There are current medical diagnoses of headaches, 
hypertension, and tinnitus.  

4.  There is no medical evidence of any current eye disorder 
or gum disease.

5.  There is no competent medical evidence linking any of the 
veteran's current medical disabilities to active service or 
to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  Tinnitus, was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

2.  Hypertension, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

3.  Gum disease, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

4.  An eye disorder, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

5.  Headaches, were not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in January 2005, March 2005, 
and July 2005 that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims)and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided the appellant in March 2006 and the 
claim was then readjudicated by way of a July 2007 
supplemental statement of the case.  

With respect to the veteran's claims for service connection 
for hypertension, gum disease and an eye disorder, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been provided VA Compensation and Pension examinations with 
respect to these claims.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
veteran had a diagnosis of hypertension, gum disease, or an 
eye disorder during service in service or that any claimed 
skin disorder may be related to any event in service or to 
Agent Orange exposure.  Additionally, VA treatment records 
have been obtained, and these records adequately address the 
veteran's complaints of a hypertension.  VA examinations have 
been conducted with respect to the claims for service 
connection for headaches and tinnitus.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for service 
connection for a various disabilities due to Agent Orange 
exposure.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2007)(emphasis added).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran essentially asserts that all 
disabilities claimed developed due to exposure Agent Orange 
during active service.  In this case, the veteran's military 
records reveal that he served in combat in Vietnam during the 
requisite period of time.  Accordingly, he is presumed to 
have been exposed to Agent Orange.  The Board will now 
address each claimed disability.  




A.  Tinnitus

The veteran's initial assertion was that he has tinnitus as a 
result of Agent Orange exposure during service.  More 
recently, the veteran testified that he had tinnitus as a 
result of exposure to acoustic trauma in the form of combat 
noise exposure during service.  

The veteran's service medical records are complete and there 
is no indication of any complaints, or diagnosis, of tinnitus 
during service.  In December 1968, a separation examination 
of the veteran was conducted, and audiology testing was 
conducted and revealed normal hearing.  

In May 2007, a VA audiology examination of the veteran was 
conducted.  The examiner noted the veteran's report of 
exposure to noise from combat during active service.  The 
results of the examination revealed a current diagnosis of 
sensorineural hearing loss.  The examiner's opinion was that 
the veteran's tinnitus was the result of his hearing loss.  
However, the examiner also indicated the opinion that the 
veteran's current hearing loss, and therefore the tinnitus, 
was not related to noise exposure during service because of 
the normal audiology examination on the separation 
examination report.  

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  Tinnitus is 
simply not one of the disabilities for which service 
connection may be granted on the presumptive basis of 
exposure to Agent Orange.  The veteran was exposed to 
acoustic trauma during service in the form of noise exposure 
during combat.  However, the veteran had normal hearing on 
separation examination.  There is no competent medical 
evidence linking the veteran's current tinnitus to service, 
noise exposure during service, or to Agent Orange exposure 
during service.  Accordingly, service connection must be 
denied. 

B.  Hypertension

The veteran claims entitlement to service connection for 
hypertension.  He claims that Agent Orange exposure during 
service has caused this disability.  VA medical treatment 
records reveal a current diagnosis of hypertension.  The 
veteran testified that he was first diagnosed with 
hypertension in 1998.  Review of the veteran's service 
medical records does not show any diagnosis of hypertension 
during service.  On separation examination his blood pressure 
was 108/80.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension as it is simply 
not one of the disabilities for which service connection may 
be granted on the presumptive basis of exposure to Agent 
Orange.  Moreover, there is no medical evidence showing a 
diagnosis of hypertension during service during service or 
within the first year after service.  There is no competent 
medical evidence linking the veteran's current hypertension 
to service, or to Agent Orange exposure during service.  
Accordingly, service connection must be denied.

C.  Gum Disease

At the 2007 hearing before the Board, the veteran testified 
that he had been diagnosed by private dentists as having gum 
disease since approximately 1978.  He also testified that no 
medical professional had linked his gum disease to service or 
to Agent Orange exposure during service.  Review of the 
veteran's service medical records and service dental records 
does not reveal any diagnosis of gum disease during service.  

The veteran has not provided copies of his private dental 
records, and no VA examination has been given.  Nevertheless, 
the preponderance of the evidence is against the claim for 
service connection for gum disease.  Again, this disability 
is simply not one of the disabilities for which service 
connection may be granted on the presumptive basis of 
exposure to Agent Orange.  Moreover, there is no medical 
evidence showing a diagnosis of gum disease during service.  
The veteran admitted in his testimony before the Board that 
there is no competent medical evidence linking the veteran's 
current gum disease to service, or to Agent Orange exposure 
during service.  Accordingly, service connection must be 
denied.


D.  Eye Disorder

The veteran claims entitlement to service connection for an 
eye disorder which he describes as blurred vision.  At the 
2007 hearing before the Board, the veteran testified that he 
had had occasional blurriness of his vision which comes and 
goes and began in about 1978.  He also testified that he has 
worn glasses since 1983 and that no physician has made a 
diagnosis of any eye disability other than the need for 
glasses.  Review of the veteran's service medical records 
reveals that the veteran's vision was normal, 20/20, on 
separation examination with no diagnosis of any eye disorder 
during service.  

The veteran has not provided copies of his eyeglass 
prescriptions, and by his own admission there is no diagnosis 
of any eye disorder, with the possible exception of 
refractive error, since he admits to wearing glasses.  
Nevertheless, the preponderance of the evidence is against 
the claim for service connection for an eye disorder.  Again, 
this disability is not one of the disabilities for which 
service connection may be granted on the presumptive basis of 
exposure to Agent Orange.  Moreover, there is no medical 
evidence showing any diagnosis of any eye disorder other than 
refractive error.  Accordingly, service connection must be 
denied.

E.  Headaches

The veteran claims service connection for headaches.  At his 
2007 hearing he testified that he began having headaches in 
approximately 1970, about a year after he separated from 
service.  He asserts that his headaches are either due to 
Agent Orange exposure during service, or post-traumatic in 
nature from the force of explosions experienced in combat.  
The Board notes that although the veteran's dates of service 
were from March 1966 to March 1969, he served in Vietnam from 
July 1966 to September 1967.  While the veteran did serve in 
combat, such combat service, and any resulting trauma 
therefrom, was experienced over a year prior to his 
separation from service.  

In May 2007, a VA examination of the veteran was conducted.  
At the examination he reported to the physician that his 
headache began in about 1972.  The examining physician's 
opinion was that the veteran's headaches were inconsistent 
with post-traumatic headache disorder related to combat.  The 
physician indicated that such post-traumatic headaches 
manifest within weeks of the trauma while the veteran's did 
not manifest until over two years after he left combat.  

The preponderance of the evidence is against the claim for 
service connection for headache as this is not a disability 
for which service connection may be granted on the 
presumptive basis of exposure to Agent Orange.  Moreover, 
there is no medical evidence showing a diagnosis of chronic 
headaches during service.  There is no competent medical 
evidence linking the veteran's current headaches to service, 
to combat trauma during service, or to Agent Orange exposure 
during service.  Accordingly, service connection must be 
denied.

F.  Conclusion

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus, to include as a residual of 
exposure to Agent Orange during service, is denied.

Service connection for hypertension, to include as a residual 
of exposure to Agent Orange during service, is denied.

Service connection for gum disease, to include as a residual 
of exposure to Agent Orange during service, is denied.

Service connection for an eye disorder, claimed as blurred 
vision, to include as a residual of exposure to Agent Orange 
during service, is denied.

Service connection for headaches, to include as a residual of 
exposure to Agent Orange during service, is denied.


REMAND

The veteran claims entitlement to service connection for a 
neurologic disorder, a muscle disorder, and chronic bone and 
body pain.  He claims that these disabilities are the result 
of exposure to Agent Orange during service.

There is a considerable amount of private and VA medical 
evidence of record which reveals that the veteran has 
degenerative disc disease and arthritis of the cervical, 
thoracic, and lumbosacral spine and that these orthopedic 
disabilities are the cause of all of his complaints of pain.  
There is medical evidence of record showing diagnoses of 
radiculopathy resulting from the veteran's degenerative disc 
disease.  However, some private medical records allude to 
neuropathy due to Agent Orange exposure.  A January 2004 
private medical record indicates that some of the veteran's 
neurologic symptoms are more consistent with neuropathy 
rather than radiculopathy.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
neurology examination.  The report of 
examination should include a detailed 
account of all manifestations of 
neurologic disorders, muscle disorders, 
and pain found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran has a current 
diagnosis of neuropathy and if so is it 
related to Agent Orange exposure during 
service, or are any complaints of pain and 
neurologic manifestations the result of 
the veteran's spine disorders?  The 
examiner should also opine as to whether 
any muscle or bone disorders found are at 
least as likely as not (50 percent or 
greater probability) related to service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  Following the above, readjudicate 
the appellant's claims. If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


